DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 7/2/2020. Claims 1-20 are pending in this application.
Examiner Note
If applicant has any questions or wishes to amend claims, applicant is encouraged to contact the examiner to ensure that any proposed amendments would overcome current rejection(s). The examiner can normally be reached at (571)270-3863 or michael.keller@uspto.gov, Monday-Friday, 9 AM - 10 PM EST, and examiner is happy assist applicant as needed to provide any help/feedback, thank you.
Priority
This application claims priority of 62/858,847, filed 6/7/2019. The listed inventor(s) is/are: Dhaliwal, Swarn Singh; Sandhu, Harjinder.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/2/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS(s) is/are being considered by the examiner.
Allowable Subject Matter
Claims 9, 11-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims provided that all other rejections under 35 USC 101/112 (if any) are obviated upon upcoming amendments/arguments without raising new issues that necessitate further consideration/search.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10 & 17-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Desjardins (US 20180367478 A1, published 12/20/2018; hereinafter Des). 
For Claim 1, Des teaches a collaboration platform for facilitating conversations between users (Des Fig. 2- please see screen shot of messaging thread below, thank you:

    PNG
    media_image1.png
    558
    889
    media_image1.png
    Greyscale

), the collaboration platform comprising: a communication device configured for: 
transmitting a content creating interface to a plurality of user devices associated with a plurality of users (Des ¶ 0033 Processing device view 200 provides a user interface of an exemplary application (e.g. collaborative team environment) that comprises application command control features 202 to manage application content including display of message threads and feeds); 
receiving at least one content information through the content creating interface from at least one user device of the plurality of user devices (Des ¶ 0035 sidewalk feed 214 is configured to present an entire representation of message content 216 in the message thread, for example, where the message content 216 is presented in chronological order for the user); 
receiving user information associated with a user of the plurality of users from a user device of the plurality of user devices (Please see Des Fig. 2 206 “Last Message From Robert (Active)” as one example); and 
transmitting at least one of an update and at least one conversational content corresponding to the update to the user device of the plurality of user devices (Des Fig. 2 208); a processing device configured for: 
generating the at least one conversational content associated with at least one context based on the at least one content information (Des ¶ 0034 As can be seen in processing device view 200, the main application window 204 displays a multi-column feed for a message thread that comprises a summary feed 206 and a sidewalk feed 214. An exemplary summary feed 206 may be configured to provide a summary of the context of information within a message thread including recent notification(s) of the message thread), wherein the at least one context comprises at least one of a collaboration group (Des Fig. 2 216 “team”), a collaboration task (Des Fig. 2 206 “Patrick please fix the bugs…”), a collaboration issue (Des Fig. 2 218 “… a product release…”), and a collaboration document (Des Fig. 2 “files”); 
generating at least one update corresponding to the at least one conversational content (Des Fig. 2 208. Please also see screenshot of Des Fig. 1 below, thank you:

    PNG
    media_image2.png
    545
    519
    media_image2.png
    Greyscale

); 
analyzing the user information (Des ¶ 0022 In generating an exemplary summary feed, one or more components associated with an exemplary application may be configured to analyze context of an entire message thread. Analysis of context of a message thread may comprise applying one or more input understanding models in coordination with knowledge repositories (including data stores for user data associated with a collaborative team environment) and/or knowledge graphs to evaluate semantic understanding, subject/entities, etc.
AND
Des ¶ 0034 a real-time notification may be provided for most recent message content, a most recent communication from a user that is active in the message thread, tasks/reminders, content with acknowledgement (e.g. likes, mentions, tweets, re-tweets, etc.), and pinned/bookmarked message content, among other examples. Furthermore, in some examples, the summary feed 206 may comprise output of data analytics 210 for a message thread, which may assist a user with management of a message thread); 
determining a conversation scope associated with the user based on the analyzing (Des ¶ 0034 provide a summary of the context of information within a message thread); and 
identifying the update of the at least one update based on the determining (Des ¶ 0034 a real-time notification may be provided for most recent message content); and 
a storage device configured for storing the at least one conversational content (Des ¶ 0022 Analysis of context of a message thread may comprise applying one or more input understanding models in coordination with knowledge repositories (including data stores for user data associated with a collaborative team environment) and/or knowledge graphs to evaluate semantic understanding, subject/entities, etc.
Please also see at least Des ¶ 0038-0039 and screenshot of Des Fig. 3 below, thank you:

    PNG
    media_image3.png
    527
    657
    media_image3.png
    Greyscale

).
For Claim 3, Des teaches the collaboration platform of claim 1, wherein the processing device is further configured for structuring the at least one conversational content in at least one structure, wherein the at least one structure is temporally persistent (Please see dual feed of Des Fig. 2).
For Claim 4, Des teaches the collaboration platform of claim 1, wherein the at least one conversational content comprises at least one previous conversational content (Des Fig. 2 206 “Task Assigned to You) and at least one current conversational content (Des Fig. 2 206 “New Message: Access in Sidewalk Feed”), wherein each of the at least one previous conversational content and the at least one current conversational content is associated with at least one context (Des Fig. 2 the March 4th message was request to fix bugs and the June 12 message was update that bugs are fixed), wherein the communication device is further configured for receiving at least one indication associated (Des Fig. 2 the May 21s message shows user Robert as “active”), wherein the processing device is further configured for linking the at least one current conversational content with the at least one previous conversational content based on the at least one indication (Des Fig. 2 shows messages linked via thread).
For Claim 5, Des teaches the collaboration platform of claim 1, wherein the communication device is further configured for: receiving at least one device status of the plurality of user devices from at least one device sensor (Des ¶ 0050 audio sensor), wherein the at least one device sensor is configured for generating the at least one device status based on at least one status of the plurality of user devices (Des ¶ 0050 the microphone may also serve as an audio sensor to facilitate control of notifications); and transmitting the at least one conversational content to the plurality of user devices based on at least one sharing manner (Des Fig. 2 interface with threads), wherein the processing device is further configured for identifying the at least one sharing manner corresponding to the at least one conversational content based on the at least one device status (Des ¶ 0034 the summary feed 206 may be configured to show a summary of specific message content, for example, including an indication as to why the content is included in the summary feed 206. For instance, a real-time notification may be provided for most recent message content, a most recent communication from a user that is active in the message thread, tasks/reminders, content with acknowledgement (e.g. likes, mentions, tweets, re-tweets, etc.), and pinned/bookmarked message content, among other examples. Furthermore, in some examples, the summary feed 206 may comprise output of data analytics 210 for a message thread, which may assist a user with management of a message thread. For instance, data analytics 210 presented in summary feed 206 comprise but are not limited to: an indication of active users, an indication of reply rate of uses associated with the message thread and reaction time for replying, among other examples. The summary feed 206 is active and continuously changing with incoming new message content. For example, if a content update occurs to a message thread, the summary feed 206 may be updated in real-time).
For Claim 6, Des teaches the collaboration platform of claim 5, wherein the at least one sharing manner comprises a real-time manner (Des ¶ 0034 summary feed updated in real-time) and a (Des Fig. 2 shows conversation history to include previous days, e.g. June 12, March 4th, January 17th), wherein the at least one conversational content is consistent for at least one of the real-time manner and the temporally persistent manner (Des Fig. 2 shows messages related to bug fixes).
For Claim 7, Des teaches the collaboration platform of claim 5, wherein the plurality of user devices is communicatively connectable to the communication device over at least one communication channel (Des Fig. 2 messaging thread is interpreted to be equivalent to claimed communication channel. Clarifications to what is meant or required by communication channel may be one possible way to overcome the currnet rejection), wherein the at least one status comprises an online state (Des Fig. 2 Robert is shown as active) and an offline state (Des Fig. 2 at least 4 users are listed and 2 are indicated active meaning at least 2 are in an inactive/offline state), wherein each user device of the plurality of user devices transitions between the online state and the offline state (Des Fig. 2 210 “users active”), wherein a user device of the plurality of user devices is not communicatively connected to the communication device in the offline state (Des Fig. 2 216 list 4 plus users “Patrick, Robert, Monica, Jessica” and Des Fig. 2 210 indicates 2 active users meaning that at least 2 users are in an inactive/offline state since there are at least 4 users on the Fig. 2 thread), wherein a user device of the plurality of user devices is communicatively connected to the communication device in the online state (Des Fig. 2 206 Robert is shown to be in an active state).
For Claim 10, Des teaches the collaboration platform of claim 1, wherein the communication device is further configured for: transmitting a conversation user interface to the plurality of user devices (Des Fig. 2), wherein the conversation user interface comprises at least one posting option control associated with the at least one conversational content (Des Fig. 2 “reply”); receiving at least one posting option control indication corresponding to the at least one posting option control through the conversation user interface from the at least one user device (Des Fig. 2 “see more, download, share”); and transmitting at least one of a discussion, a task, an issue, and an event to the plurality of user devices (Des Fig. 2 see multiple messages), wherein the processing device is further configured for: identifying the at least one posting option control based on the at least one posting option control indication (Des Fig. 2 “pinned message”); performing at least one action on the at least one (Des Fig. 2 “task assigned to you”); and converting the at least one conversational content to the at least one of the discussion, the task, the issue, and the event based on the performing (Des Fig. 2 the assignment of a task to Patrick and then the completion of that task with associated indications on the messaging thread).
For Claim 17, Des teaches the collaboration platform of claim 1, wherein the processing device is further configured for determining at least one collaboration of the user of the plurality of users based on the analyzing of the user information, wherein the identifying of the update of the at least one update is based on the at least one collaboration (Des ¶ 0034 the summary feed 206 may comprise output of data analytics 210 for a message thread, which may assist a user with management of a message thread. For instance, data analytics 210 presented in summary feed 206 comprise but are not limited to: an indication of active users, an indication of reply rate of uses associated with the message thread and reaction time for replying, among other examples).
For Claim 18, the claim is substantially similar to claim 3 and therefore is rejected for the same reasoning set forth above. 
For Claim 19, Des teaches the collaboration platform of claim 18, wherein the processing device is further configured for determining at least one collaboration of the user of the plurality of users based on the analyzing of the user information, wherein the identifying of the update of the at least one update based on the at least one collaboration (Des ¶ 0034 the summary feed 206 may comprise output of data analytics 210 for a message thread, which may assist a user with management of a message thread. For instance, data analytics 210 presented in summary feed 206 comprise but are not limited to: an indication of active users, an indication of reply rate of uses associated with the message thread and reaction time for replying, among other examples).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Des in view of RODRIGUEZ et al. (US 20180367484 A1, published 12/20/2018; hereinafter Rod).
For Claim 2, Des teaches the collaboration platform of claim 1, Des does not explicitly teach wherein the content creating interface comprises a singleton compose box user interface, wherein the singleton compose box user interface comprises at least one control, wherein the at least one control facilitates creating of the at least one conversational content, wherein the at least one conversational content is structured and scalable.
(Rod Fig. 8A and 8B 802 & 842 with scalable and structured conversational content

    PNG
    media_image4.png
    449
    641
    media_image4.png
    Greyscale

).
Rod and Des are analogous art because they are both related to messaging systems.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the user input interfaces of Rod with the system of Des because use of such embedded applications in association with a chat interface allows chat users to interact with each other and an embedded application with reduced user input and reduced time to interact when using a chat interface and an application, thus reducing consumption of device resources that would otherwise be (Rod ¶ 0033).
For Claim 20, Des teaches the collaboration platform of claim 18, Des does not explicitly teach wherein the content creating interface comprises a singleton compose box user interface, wherein the singleton compose box user interface comprises at least one control, wherein the at least one control facilitates creating of the at least one conversational content, wherein the at least one conversational content is structured and scalable.
However, Rod teaches wherein the content creating interface comprises a singleton compose box user interface, wherein the singleton compose box user interface comprises at least one control, wherein the at least one control facilitates creating of the at least one conversational content, wherein the at least one conversational content is structured and scalable (Rod Fig. 8A and 8B 802 & 842 with scalable and structured conversational content

    PNG
    media_image4.png
    449
    641
    media_image4.png
    Greyscale

).

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the user input interfaces of Rod with the system of Des because use of such embedded applications in association with a chat interface allows chat users to interact with each other and an embedded application with reduced user input and reduced time to interact when using a chat interface and an application, thus reducing consumption of device resources that would otherwise be needed to process, display, and receive user input in applications that are separate from a messaging application (Rod ¶ 0033).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Des in view of Doyle et al. (US 20170263107 A1, published 9/14/2017; hereinafter Doy).
For Claim 8, Des teaches the collaboration platform of claim 1, wherein the processing device is further configured for: analyzing the at least one content information (Des Fig. 2 Robert active listed with message); determining at least one content status based on the analyzing of the at least one content information (Des Fig. 2 Robert active listed with message), and identifying a user device of the plurality of user devices based on the at least one content status (Des Fig. 2 Robert active listed with message), wherein the communication device is further configured for transmitting the at least one update to the user device of the plurality of user devices, wherein the user device is configured for presenting the at least one update (Des Fig. 2 June 12 message).
Des does not explicitly teach wherein the presenting of the at least one update interrupts the receiving of the at least one content information 
	However, Doy teaches wherein the presenting of the at least one update interrupts the receiving of the at least one content information (Doy ¶ 0043 interrupting audio playback and feed for issuing an alert).
Doy and Des are analogous art because they are both related to messaging systems.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the interrupting techniques of Doy with the system of Des in order to provide timely alerts to users (Doy ¶ 0043).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190057584 A1, NOTIFICATION AND ALERT METHOD FOR WEARABLE AND/OR OTHER DEVICES

Conclusion
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov.  If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446